                   Case 2:21-cv-01678-RFB-EJY Document 1-3 Filed 09/13/21 Page 1 of 5

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence



                                         UNITED STATES DISTRICT COURT
                                                                          for the
                                                              District
                                                        __________     of Nevada
                                                                    District of __________

                                                                 __________
                                                                 __________ Division
                                                                            Division


                                                                                    Case No. 2:21-cv-01678-RFB-EJY
                 Brandon John Hollimon LLC                                   )
                                                                                                 (to be filled in by the Clerk’s Office)
                                                                             )
                               Plaintiff(s)                                  )
(Write the full name of each plaintiff who is filing this complaint. If      )
the names of all the plaintiffs cannot fit in the space above, please
                                                                                    Jury Trial: (check one)      ’ Yes        ’ No
                                                                             )
write “see attached” in the space and attach an additional page
with the full list of names.)                                                )
                                   -v-                                       )
                                                                             )
                                                                             )
                                                                             )
                      Megan Alexa Burdo                                      )
                                                                             )
                              Defendant(s)
(Write the full name of each defendant who is being sued. If the             )
names of all the defendants cannot fit in the space above, please            )
write “see attached” in the space and attach an additional page              )
with the full list of names.)



                         COMPLAINT FOR A CIVIL CASE ALLEGING NEGLIGENCE
                                                  (28 U.S.C. § 1332; Diversity of Citizenship)


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                   Brandon John Hollimon LLC

                                Street Address                         3270 West Adkisson Street

                                City and County                        Pahrump

                                State and Zip Code                     Nevada 89060

                                Telephone Number                       775-751-3162

                                E-mail Address                         legal1001@outlook.com


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                           Page 1 of 5
                   Case 2:21-cv-01678-RFB-EJY Document 1-3 Filed 09/13/21 Page 2 of 5

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence


                     Defendant No. 1
                                Name                                   Megan Alexa Burdo
                                Job or Title (if known)                Fiancé
                                Street Address                         139 Coastal Way
                                City and County                        Henderson Nevada
                                State and Zip Code                     89002
                                Telephone Number                       702-712-5027
                                E-mail Address (if known)


                     Defendant No. 2
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)



                                                                                           Page 2 of 5
                   Case 2:21-cv-01678-RFB-EJY Document 1-3 Filed 09/13/21 Page 3 of 5

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
          hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
          more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
          the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

          A.         The Plaintiff(s)

                     1.         If the plaintiff is an individual
                                The plaintiff, (name)           Brandon John Hollimon                  , is a citizen of the
                                State of (name)        Nevada                                    .

                     2.         If the plaintiff is a corporation
                                The plaintiff, (name)                                                       , is incorporated
                                under the laws of the State of (name)                                                             ,
                                and has its principal place of business in the State of (name)
                                                                                    .

                     (If more than one plaintiff is named in the complaint, attach an additional page providing the
                     same information for each additional plaintiff.)

          B.         The Defendant(s)

                     1.         If the defendant is an individual
                                The defendant, (name) Megan Alexa Burdo                                     , is a citizen of
                                the State of (name)         Nevada                                     . Or is a citizen of
                                 (foreign nation)                                                .


                     2.         If the defendant is a corporation
                                The defendant, (name)                                                  , is incorporated under
                                the laws of the State of (name)                                                   , and has its
                                principal place of business in the State of (name)                                                .
                                Or is incorporated under the laws of (foreign nation)                                             ,
                                and has its principal place of business in (name)                                                 .

                     (If more than one defendant is named in the complaint, attach an additional page providing the
                     same information for each additional defendant.)

          C.         The Amount in Controversy

                     The amount in controversy–the amount the plaintiff claims the defendant owes or the amount at
                     stake–is more than $75,000, not counting interest and costs of court, because (explain):

                                                                                                                        Page 3 of 5
                   Case 2:21-cv-01678-RFB-EJY Document 1-3 Filed 09/13/21 Page 4 of 5

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

               November December 2020
          On (date)              , at (place) Called Nye county police over 50 times reporting missing person,, blackma
          the defendant(s): (1) performed acts that a person of ordinary prudence in the same or similar circumstances
          would not have done; or (2) failed to perform acts that a person of ordinary prudence would have done under the
          same or similar circumstances because (describe the acts or failures to act and why they were negligent)
          Conversion is The Deprivation of anothers right to use or possess personal property.

          Defendant Did Breach There Legal Obligation - Intentional Infliction Of Emotional Harm - I had Heart
          Attack but am still doing my own lawsuit . without help

          Dutys and Obligations where Breached - Fiancé would remain de defacto fiancé due to blackmail
          forcing breakup

          The acts or led
          Causation    omissions
                          to losscaused or contributed
                                  of business          to the cause
                                                and business   dealsof-$150,000
                                                                       the plaintiff's- $2,000,000
                                                                                        injuries by (explain)
          Blackmail -
          Damages
          Deception -

          Intentional Infliction Of Emotional Harm -



IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.



          $150,000 - 2.5 Million

          Contract dropped to look for kidnapped Girlfriend

          $2.5 Million Accrued Value of BUDZ2U.Com Contract Deal 1 or 2000




                                                                                                                     Page 4 of 5
                   Case 2:21-cv-01678-RFB-EJY Document 1-3 Filed 09/13/21 Page 5 of 5

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence



V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk’s Office with any changes to my address where case–related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                     in the dismissal of my case.

                     Date of signing:                    09/11/2021


                     Signature of Plaintiff
                     Printed Name of Plaintiff              Brandon John Hollimon


          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 5 of 5

         Print                         Save As...                      Add Attachment                            Reset
